

115 HR 3277 IH: To amend the Internal Revenue Code of 1986 to allow an above-the-line deduction for health insurance premiums.
U.S. House of Representatives
2017-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3277IN THE HOUSE OF REPRESENTATIVESJuly 18, 2017Mr. Biggs (for himself and Mr. Gohmert) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to allow an above-the-line deduction for health
			 insurance premiums.
	
		1.Deduction for health insurance premiums
 (a)In generalPart VII of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by redesignating section 224 as section 225 and by inserting after section 223 the following new section:
				
 224.Deduction for health insurance premiumsIn the case of an individual, there shall be allowed as a deduction for the taxable year amounts paid by the taxpayer for insurance which constitutes medical care (as defined in section 213(d)) for the taxpayer and the taxpayer’s spouse and dependents. No amount allowed as a deduction under the preceding sentence shall be taken into account in determining any deduction or credit otherwise allowable to the taxpayer (or any other taxpayer) under this chapter..
 (b)Deduction allowed whether or not individual itemizes other deductionsSubsection (a) of section 62 of such Code is amended by inserting before the last sentence at the end the following new paragraph:
				
 (22)Deduction for health insurance premiumsThe deduction allowed by section 224.. (c)Clerical amendmentThe table of sections for part VII of subchapter B of chapter 1 of such Code is amended by redesignating the item relating to section 224 as an item relating to section 225 and by inserting after the item relating to section 223 the following new item:
				
					
						Sec. 224. Deduction for health insurance premiums..
 (d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2018. 